 1                                                    The Honorable Timothy W. Dore
                                                      Chapter 7
 2                                                    Hearing Location: United States Bankruptcy
 3                                                    Court, Courtroom 8106, 700 Stewart St., 8th
                                                      Floor, Seattle, WA 98101
 4                                                    Hearing Date: April 10, 2020
                                                      Hearing Time: 9:30 a.m.
 5                                                    Response Date: April 3, 2020
 6
                               UNITED STATES BANKRUPTCY COURT
 7                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     In re:                                           Case No.: 20-10323-TWD
 9
     Philip P Burnell                                 Chapter 7
10
11                    Debtor                          NOTICE OF HEARING ON MIDFIRST
                                                      BANK’S MOTION FOR RELIEF FROM
12                                                    STAY
13
                                         NOTICE OF HEARING
14
              PLEASE TAKE NOTICE that MIDFIRST BANK’s motion seeking Relief from the
15
16   Automatic Stay (the “Motion”) is SET FOR HEARING as follows:

17   Judge: Timothy W. Dore                           Time: 9:30 a.m.
18   Place: United States Bankruptcy Court,           Date: April 10, 2020
19   Courtroom 8106, 700 Stewart St., 8th Floor,
     Seattle, WA 98101
20
              IF YOU OPPOSE the Motion, you must file your written response with the Clerk’s office
21
22   of the bankruptcy court and deliver copies to the undersigned NOT LATER THAN THE
23   RESPONSE DATE, which is April 3, 2020. IF NO RESPONSE IS TIMELY FILED AND
24
25
26
27
28
29
     Notice of Motion - 1                                                    McCarthy & Holthus, LLP
     MH#WA-20-160601                                                         108 1st Avenue South, Ste. 300
                                                                             Seattle, WA 98104
                                                                             (206) 596-4856

     Case 20-10323-TWD          Doc 14-1    Filed 03/16/20    Ent. 03/16/20 16:18:05          Pg. 1 of 2
 1   SERVED, the Court may, in its discretion, GRANT THE MOTION PRIOR TO THE HEARING
 2   WITHOUT FURTHER NOTICE, and strike the hearing.
 3
     Dated: March 16, 2020                         McCarthy & Holthus, LLP
 4
                                           By: /s/ Lance E. Olsen
 5
                                                Lance E. Olsen, Esq. WSBA #25130
 6                                              Michael S. Scott, Esq. WSBA #28501
                                                Attorneys for Creditor
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
     Notice of Motion - 2                                           McCarthy & Holthus, LLP
     MH#WA-20-160601                                                108 1st Avenue South, Ste. 300
                                                                    Seattle, WA 98104
                                                                    (206) 596-4856

     Case 20-10323-TWD       Doc 14-1   Filed 03/16/20   Ent. 03/16/20 16:18:05      Pg. 2 of 2
